Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chesapeake Bay Enterprise, Inc., appeals the district court’s order affirming the bankruptcy court’s order granting summary judgment in favor of Pillsbury Winthrop Shaw Pittman LLP, on Chesapeake Bay’s claims asserting breach of fiduciary duty and conversion. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chesapeake Bay Enter., Inc. v. Pillsbury Winthrop Shaw Pittman LLP, No. 3:14-cv-00633-HEH, 2014 WL 6685494 (E.D.Va. Nov. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.